Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3-35 are under examination 

Response to Examiners Amendments/Response

The claims have been significantly amended to cause examiner to withdraw the previously made rejection, conduct a new search, and present new rejections.  Applicants argue that DePetris only teaches harvesting biomolecules from fresh tissue not previously fixed tissue.  A new primary reference, Danenberg, is being introduce to teach the recent claim amendments.  Applicants’ complaints against Chu and Koutna is that they do not cure the deficiencies of DePetris.


Response to Applicants’ Instant Set of Claims 

Claim Objections
Claim 35 is objected to because of the following informalities:  “preparing a homogenized” should be –preparing a homogenized sample--.  Appropriate correction is required.
Specification 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The specification clearly defines what is encompassed by a fixed surgical resection tissue sample and a non-fixed surgical resection tissue sample.  However, the term partially fixed is not fully defined in the specification and that term is not distinguished from a fully fixed tissue sample.  The metes and bounds of the term “partially fixed” have not been established because it is not clear what degree of fixation has occurred and whether or not the sample has been exposed to a fixative solution and/or embedding material.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 5-6,9-11,14-17,20-21,27-29,33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danenberg (US 20060199197)

Danenberg teaches a method for preparing a representative sample for analysis, comprising:  a. obtaining one or more surgical resection tissue samples from at least one subject wherein the one or more surgical resection tissue samples are at least partially fixed: and; b. homogenizing the at least partially fixed one or more surgical resection tissue samples to obtain a homogenized sample (Abstract, Paragraphs 35,40) as in instant Claim 1, further comprising processing a first portion of the at least partially fixed one or more surgical resection tissue samples and generating one or more fixed, embedded tissue blocks (Abstract, Paragraph 35) as in instant Claim 3, wherein the one or more surgical resection tissue samples include one or more separate pieces of tissue (Abstract, Paragraph 35) as in instant Claim 5, wherein the one or more separate pieces of tissue comprise at least a portion of one or more primary solid tumor tissues masses resected from a subject to obtain the surgical resection sample (Abstract) as in instant Claim 6, wherein one or more surgical resection tissue samples comprises a single tissue mass (Abstract) as in instant Claim 9, wherein the homogenizing comprises physical separation (Paragraph 40) as in instant Claim 10, wherein the homogenizing comprises mechanical disassociation (Paragraph 40) as in instant Claim 11, further comprising purifying one or more as in instant Claim 14, wherein the one or more biomolecules are selected from the group consisting of DNA, RNA, proteins, lipids, and metabolites (Paragraphs 45-46) as in instant Claim 15, further comprising embedding at least a portion of the homogenized sample in paraffin (Paragraphs 9-12,49) as in instant Claim 16, further comprising preparing one or more thin sections of the paraffin embedded homogenized sample (Paragraphs 49-50) as in instant Claim 17, further comprising further processing at least a portion of the homogenate to generate cellular fragments (Paragraphs 45-46) as in instant Claim 20, wherein the processing of at least a portion of the homogenate is by one or more of a physical process and a mechanical process (Paragraph 40) as in instant Claim 21, further comprising further processing at least a portion of the homogenate to generate at least one disassociated cell (Paragraph 40) as in instant Claim 27, wherein the processing of the at least portion of the homogenate is by one or more of a physical process and a  mechanical process (Paragraphs 40-41) as in instant Claim 28, wherein the at least one disassociated cell is a normal cell or a cancer cell (Abstract) as in instant Claim 29, A method for preparing a homogenized sample for analysis, comprising:
a.    obtaining one or more biological samples from a human subject, wherein the one or more biological samples are at least partially fixed; and
b.    homogenizing the at least partially fixed one or more biological samples to obtain the homogenized sample (Abstract, Paragraphs 4, 35-36,40) as in instant Claim 33, wherein at least one of the one or more biological samples from the human subject as in instant Claim 34, A method for preparing a homogenized sample for analysis, comprising:
a.    obtaining one or more tissue samples, wherein the one or more tissue samples are at least partially fixed; and
b.    homogenizing the at least partially fixed one or more tissue samples to obtain the homogenized sample.  (Paragraphs 35-36,40) as in instant Claim 35.


The reference teaches the claim limitations






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-4,5-6,8-11,14-15,20-25,27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US 20060199197) in view of DePetris “A Novel Method for Sample Preparation of fresh lung cancer tissue for proteomics analysis by tumor cell enrichment and removal of blood contaminants” Proteome Science 2010, 8:9

Danensberg applies as above to teach claims 1,3,5,20,.  Danensberg discusses conducing analysis on biopsy tissue (Abstract). Danensberg does not teach dividing the biopsy pieces into smaller portions in order to conduct multiple forms of analysis.  However, at the time of applicants’ filing, making multiple sample pieces from the same as in instant Claim 3-4,8
DePetris teaches that when the tumor sample is initially removed from the patient, the surgical resection tissue samples are examined by a pathologist. The pathologist isolates the tissue that contains tumor which is further processed. Thus, the pieces that are further processed contain tumor material (Page 2, Sample preparation and protein extraction) as in instant Claim 6, 
De Petris states that several surgical specimens were isolated after surgical resection and that a biopsy was taken directly from the region representing the tumor. Therefore, the surgical resection comprises a single tissue mass (Page 2, Sample preparation and protein extraction) as in instant Claim 9
The tissue is homogenized by a motor-driven tissue homogenizer which would be a type of physical/mechanical separation/dissociation (Page 2, Sample preparation and protein extraction) as in instant Claim 10-11. The samples were further purified as in instant Claims 14-15.
The homogenized tissue is further processed. The enriched tumor cell suspension obtained with homogenized tissue were processed into cytospin specimens and affixed on microscope slides. (Sample preparation and protein extraction). The cytospin specimens on slide were incubated with antibodies, the nucleus was counterstained with hematoxylin and Giemsa staining applied. Such staining would represent a chemical treatment because the samples are being treated with chemical substances. The results section states that the cytospin specimens included tumor cells, inflammatory cells, and “nude” cell nuclei surrounded by sparse cytoplasmic remnants which did not stain to any of the antibodies (Page 4, Microscopic Analysis of Cell Content). The addition of the histological stains and antibodies facilitate histological analysis as in instant Claims 20-24. The processing resulting in cytospin samples on slides is enough to generate one dissociated cell since it includes the use of a homogenizer that breaks up tissue. The homogenate is further used in cytospin preparations and several independent nuclei and individual tumor and inflammatory cells were detected on glass slides. The cytospin process allows the cells to be further separated on glass slides (Page 4, Results Microscopic analysis of cell content). The homogenizer would be considered processing through physical and mechanical means. Furthermore, the cytospin prep following homogenization also involves mechanical/chemical preparation steps since the material is further broken down and additional chemicals are added. The cytospin cells are affixed to the glass slide (Page 3 (Evaluation of histological and cytological specimens); Page 4, (Results, as in instant Claims 27-28, 30. Tumor cells are cancer cells as in instant Claim 29. The cytospin samples are exposed to antibodies and additional histological stains so that cell morphology can be viewed. Immunohistochemistry is carried out (IHC) (Page 3, Immunocytochemistry Section), as in instant Claims 25, 31-32.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In the present situation, rationales A, B,E,F,G are applicable. The claimed method was known in the art at the time of filing as indicated the cited prior art.  Danenberg teaches conducting analysis on fixed/embedded specimens.  DePetris teaches division of specimen and conducting further analysis. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claims 1,5-7,16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US 20060199197) in view of Chu (US 20050233367)

Danenberg applies as above to teach claims 1,5-6,16-17.  Although Danenberg does teach carrying out tumor analysis, Danenberg does not teach carrying out analysis specifically on lymph nodes.  However, at the time of applicants’ filing, an artisan would have been motivated to have carried out analysis on lymph node specimens since that particular area can be a region harboring tumors.  Chu specifically teaches that cancer analysis can be carried out by extracting biomolecules from lymph node specimens as taught in paragraph 109.  Chu further states that biomolecules can be harvested from such specimens including proteins, DNA and/or RNA.  Chu acknowledges that proteins can be isolated from lymph cancer specimens and such proteins can be used to study the effects of a diseased state such as cancer (Paragraph 6).  There would be a high expectation of success that proteins from lymph node samples could be analyzed in the as in instant Claim 7  
Danesburg states that important biomolecules such as RNA, DNA, or proteins can be successfully isolated from tissue formerly embedded in paraffin (Paragraph 14).  However, the Danesburg does not teach that histological analysis can be performed on such homogenized samples.  However, at the time of applicants’ invention, an artisan would have been motivate to have applied such histological analysis on such biomolecules based on the teachings of Chu.   Chu teaches that biomolecules can be successfully extracted from such homogenized thin section samples and then such tissue can successfully be used for histopathological staining/analysis (Page 2, [14-15]) as in instant Claim 18, Specific types of histological analysis that can be used include H&E, IHC, and ISH to study cells and cell architecture. Hematoxylin and Eosin stains allow a person to see important structures present such as nuclei. FISH allows one to study the cellular chromosomes; cancer cells often have defective chromosomes. ISH allows specific sequences of DNA/RNA to be observed, Immunohistochemistry uses antibodies to detect cell antigens/markers. ([6]) as instant Claim 19. The Chu reference specifically mentions how cellular fractions/biological molecules are processed/extracted from a tissue specimen ([11,13-14]) as in claim 20. The biomolecule method of Chu involves a chemical extraction process that utilizes extraction solutions. Chu specifically states in paragraph 10, “the extraction solution contains detergent. There are two preferred extraction solutions, one for protein/peptide extraction (i.e. NDME-PE solution), and one for nucleic acid extraction (i.e. NDME-NE solution). The NDME-PE solution contains water and sodium dodecyl sulfate (SDS) and as in instant Claim 21,

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include:  (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

.


Claims 1,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US 20060199197) in view of Burden (Guide to Disruption of Biological Samples 2012)

Danenberg applies as above to teach claim 1.  Danenberg uses mechanical homogenization in order to homogenize the tissue.  Danenberg does not teach the use of breaking up tissue through biochemical dissociation.  However, the use of biochemical homogenization would have been obvious based on the teachings of Burden.  An artisan would have been motivated to have homogenized the tissue taught in the Danenberg process through biochemical dissociation.  The Burden reference specifically states that enzyme dissociation (a type of biochemical dissociation) can be used when it is undesirable to retain cell walls and extracellular matrices since the enzyme can effectively break such structures up (Page 8).  The use of an enzyme also allows for viable, intact cells to be harvested.  The ability of biochemical dissociation to as in instant Claims 12-13.    

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfied the factual inquires as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International C. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods or products) in the same way; (D) Applying a known technique to a known device (method or product) ready for improvement to yield a predictable results; (E) “Obvious to try”—choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one or ordinary skill in the art; (G) Some teachings suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”


.

Claims 1,20,26 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US 20060199197) in view DePetris “A Novel Method for Sample Preparation of fresh lung cancer tissue for proteomics analysis by tumor cell enrichment and removal of blood contaminants” Proteome Science 2010, 8:9 and Koutna (Flow Cytometry Analysis of Intracellular Protein, Flow Cytometry) 2012
Danenberg applies as above to teach isolation of biomolecules from tissue specimens.  The biomolecules that can be isolated include DNA, RNA, and proteins.  Danenberg does not teach the further analysis of the isolated proteins.  However, at the time of applicants’ filing, it was known that protein analysis could be further carried out on tumor cells.  An artisan would have been motivated to have further analyzed the proteins isolated in Danenberg to further understand the types and concentrations of proteins present to gain further insight into a tumor cells (Pages 3-4 of DePetris).  DePetris teaches its tumor samples were further purified and then proteomic analysis was carried out to determine the types and concentrations of proteins (biomolecules) present (Pages 3-4)
as in instant Claims 26

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

In the present situation, rationales A,B,E,F,G are applicable. The claimed method was known in the art at the time of filing as indicated the cited prior art.  Danensberg teaches that isolation of biomolecules from fixed tissue specimens.  DePetris teaches protein analysis of tumor specimens.  Koutna teaches the use of flow cytometry to carry out protein analysis.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632